Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Chirnomas on 12/21/2021.

The application has been amended as follows: 
Note: The below Examiner’s Amendment is amending the claims filed with the AFCP amendment dated 12/07/2021.

Claim 1. An absorbent article comprising:
	a liquid permeable front-surface side sheet,
	a side sheet arranged on both side parts of the liquid permeable front-surface sheet on a skin side along a longitudinal direction, respectively, and
	a side emboss formed on a skin side of a laminated part of the side sheet and the liquid permeable front-surface sheet by fusing the side sheet and the liquid permeable front-surface sheet, the side emboss sinking in toward a non-skin side,
	wherein the side emboss comprises a plurality of large embosses formed to have a relatively larger area that are arranged at equal intervals to align linearly along the on a virtual line in the shape of a substantially simple harmonic wave along the longitudinal direction of the absorbent article with intervals, wherein the small embosses are spaced 
	wherein the large embosses are formed such that an area of the large embosses is asymmetrical with respect to the width direction of the absorbent article, such that the large embosses have a side with a relatively small joining strength and an opposing side with a relatively large joining strength, and the large embosses are arranged alternatively such that adjacent large embosses are oriented in reverse directions in the width direction of the absorbent article,
	wherein the side of the large embosses with relatively small joining strength is aligned in a direction in which the virtual line formed by the small embosses protrudes in the width direction of the absorbent article, the large embosses oriented such that the side with relatively small joining strength is located at every apex of the virtual line in the shape of the substantially simple harmonic wave formed by the small embosses


Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, alone or in combination, does not teach or reasonably disclose an absorbent article with small embosses forming a virtual line in the shape of a substantially simple harmonic wave, large embosses with a side with a relatively small joining strength and an opposing side with a relatively large joining strength, where the relatively small joining strength side of the large emboss is located at every apex of the virtual line formed by the small embosses. As seen in Kurihara, the large embosses are only located at every other apex of the virtual line. There is no motivation in the art to have the large embosses located at every apex of the virtual line, and then to further modify these large embosses with the teaching of Nishikawa to have the large embosses alternate in direction with the relatively small joining strength portion of the large embosses aligning with the apex of the virtual line. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781